Citation Nr: 1120564	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1983.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  As such, he was scheduled for a hearing in March 2011; however, prior to his hearing, he indicated that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in November 2008.  Since such examination, records from the Social Security Administration (SSA) demonstrating that the Veteran is unemployable due, at least in part, to anxiety-related disorders, which include PTSD, have been received.  Additionally, in a September 2009 statement, the Veteran indicated that he has become more isolated from his family and friends and, in a March 2011 statement, he reported that he was unable to be with a large group of other people as such results in stress, panic attacks, and anxiety.  Therefore, the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the November 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and SSA records demonstrate that he is unemployable due, at least in part, to anxiety-related disorders, which includes PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  Therefore, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the agency of original jurisdiction should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities, to include his PTSD, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board also notes that the Veteran receives treatment for his service-connected disabilities, to include PTSD, through the Jackson, Mississippi, VA Medical Center.  The most recent treatment records contained in the claims file are dated in October 2010.  Therefore, while on remand, any treatment records from such VA facility dated from October 2010 to the present should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Obtain all VA treatment records from the Jackson VA Medical Center dated from October 2010 to the present pertaining to all of the Veteran's service-connected disabilities, to include his PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.	 Schedule the Veteran for appropriate VA examinations to determine the current level of severity of the service connected PTSD, atherosclerotic coronary heart disease and bilateral hearing loss.

The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected PTSD, atherosclerotic coronary heart disease and bilateral hearing loss disability, as well as the severity of each symptom.  In this regard, as it pertains to the service-connected PTSD, the examiner should assign a GAF score, as well as an interpretation of the scores meaning.

b) The examiners should describe what type of employment activities would be limited due to the service-connected PTSD, atherosclerotic coronary heart disease and bilateral hearing loss.  Each examiner should comment on the type of employment activities which would be limited due to a combination of each of his service- connected disabilities.

c) In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.

4.  After the above development has been completed, the examination reports should be reviewed to ensure compliance with the above

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

